IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,542


                            EX PARTE MARTIN LOPEZ, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. K-89-00045 IN THE 341ST DISTRICT COURT
                               FROM WEBB COUNTY


        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

vehicle and sentenced to twenty-five years’ imprisonment. He did not appeal his conviction.

        Applicant contends, among other things, that his sentence is illegal. On March 2, 2011, we

remanded this application and directed the trial court to make further findings of fact and conclusions

of law. The trial court made further findings of fact, concluded that Applicant’s sentence is illegal,

and recommended that we grant relief. Relief is granted. The judgment of conviction in cause
                                                                                                  2

number K-89-00045 in the 341st Judicial District Court of Webb County is set aside, and Applicant

is remanded to the custody of the Sheriff of Webb County to answer the charges against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.


Delivered: May 4, 2011
Do Not Publish